            Case 1:20-cv-01447-JLT Document 9 Filed 01/07/21 Page 1 of 1


1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   RORY CHAVEZ,                                   )    Case No.: 1:20-CV-1447 - JLT
                                                    )
12                  Plaintiff,                      )    ORDER REFERRING THE MATTER TO VDRP
13          v.                                      )
                                                    )
14   ASHOK PARMAR, et al.,                          )
                                                    )
15                  Defendants.                     )
16
17          In the Joint Scheduling Report filed on December 31, 2020, the parties stipulated to “referral of

18   this action to the Voluntary Dispute Resolution Program (VDRP) pursuant to Local Rule 271.” (Doc.

19   19 at 6) Based upon the stipulation of the parties, the Court ORDERS:

20          1.      The Scheduling Conference set for January 11, 2021, is VACATED;

21          2.      The matter is referred to the Voluntary Dispute Resolution Program; and

22          3.      All deadlines and hearing dates are VACATED, and the scheduling conference will be

23   re-set if it becomes necessary.

24
25   IT IS SO ORDERED.

26      Dated:     January 6, 2021                            /s/ Jennifer L. Thurston
27                                                      UNITED STATES MAGISTRATE JUDGE

28
